UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1572


BRENDA C. ALTMAN,

                Plaintiff - Appellant,

          v.

JOHN MCHUGH,

                Defendant – Appellee,

          and

UNITED STATES OF AMERICA; ARMY CORPS OF ENGINEERS; PAUL J.
ROSENSTEEL; CARROLL B. CORRELL; MONIQUE KORN; CHARLES COX,
Colonel; FRANK MILLER, Colonel; ANTHONY NIDA, Colonel;
NICHOLAS KOLAR, LTC; COLONEL DONALD WYNN, Commander; WAYNE
E. HENRY; CECIL HUTCHINSON,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11-cv-00061-MFU)


Submitted:   August 31, 2012             Decided:      September 13, 2012


Before KING and     SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Brenda C. Altman, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Brenda C. Altman appeals the district court’s order

dismissing    her     employment   discrimination   complaint.       We    have

reviewed the record and find no reversible error.             Accordingly,

we   affirm     for   the   reasons   stated   by   the   district      court.

Altman v. McHugh, No. 5:11-cv-00061-MFU (W.D. Va. Apr. 9, 2012).

We   dispense    with   oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3